89 S.E.2d 797 (1955)
243 N.C. 32
Dr. Fred M. DULA, t/a Dula Hospital
v.
Frank PARSONS.
No. 311.
Supreme Court of North Carolina.
November 2, 1955.
*799 Fate J. Beal, Marshall E. Cline, Lenoir, for respondent appellant.
Claude F. Seila, Lenoir, for plaintiff appellee.
WINBORNE, Justice.
The brief of appellant indicates that he challenges the judgment from which this appeal is taken on the ground that the exceptions appearing in the two deeds of trust, and in the deed from defendant, judgment debtor, as set forth in statement of facts hereinabove, gave to plaintiff sufficient recorded notice of the fact that defendant no longer owned any interest whatever in the 13½ acres of land here in controversy. The contention is not well taken.
A docketed judgment, directing the payment of money, is a lien on the real property situated in the county in which the judgment is docketed and owned by the judgment debtor at the time the judgment is docketed, or on such land as is acquired by him at any time within ten years from the date of the rendition of the judgment. G.S. § 1-234, formerly C.S. § 614. City of Durham v. Pollard, 219 N.C. 750, 14 S.E.2d 818.
Furthermore, the Connor Act, Laws 1885, Chap. 147, now G.S. § 47-18, formerly C.S. § 3309, provides that "No conveyance of land, or contract to convey, or lease of land for more than three years shall be valid to pass any property, as against creditors or purchasers for a valuable consideration, from the donor, bargainor or lessor, but from the registration thereof within the county where the land lies * * *." City of Durham v. Pollard, supra. Indeed "no notice, however full and formal as to the existence of a prior deed, can take the place of registration." See opinion by Adams, J., in McClure v. Crow, 196 N.C. 657, 146 S.E. 713, 714, and cases cited. This Court has uniformly so held.
All that the exceptions purport to do is to call attention to the existence of a prior deed, notice of which as just stated would not take the place of registration. They are not in the form of a deed and do not purport to convey any right or interest in the land excepted.
The cases cited by appellant as supporting authority for position taken by him are distinguishable in factual situations and are inapplicable here.
The judgment below will be, and it is hereby
Affirmed.